Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 22, 2022

                                      No. 04-21-00416-CV

                                     Kimi-Lyn MURRAY,
                                          Appellant

                                                v.

                                       Phillip MURRAY,
                                             Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-19449
                        The Honorable Monique Diaz, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due March 21, 2022. We granted appellant’s first motion
for extension of time, extending the deadline for filing the brief to April 21, 2022. On April 22,
2022, appellant filed a motion requesting an additional thirty-day extension of time to file the
brief, for a total extension of sixty days. After consideration, we GRANT the motion and
ORDER appellant to file her brief by May 23, 2022.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court